Judgment modified by striking out the provision for an extra allowance of $400, and as so modified unanimously affirmed, with costs to respondent. Under section 1512 of the Civil Practice Act, the plaintiff is the only party entitled to an extra allowance, and the limit allowed is $150. Under section 1513 of the Civil Practice Act an extra allowance “ to any party ” may be made in a “ difficult and extraordinary case.” The *676referee did not certify this case as “ difficult and extraordinary.” Present — Lazansky, P. J., Kapper, Hagarty, Seeger and Scudder, JJ.